PER CURIAM:
The claimant brought this action for damage to her 1993 Ford Escort which occurred after she encountered a large hole on Randolph Street in the City of Charleston, Kanawha County, on or about November 30, 1996. The evidence adduced at hearing established that the road in question is the responsibility of the City of Charleston and is not maintained by the respondent. In view of the foregoing, the Court is of the opinion that it lacks jurisdiction to hear this claim and, therefore, the claim must be denied.
Claim disallowed.